DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11, is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 3504796 to Bray, in further in view of US Patent Application Publication No. 20090127182 by Tortosa.
Regarding claim(s) 11, Bray teaches a filter device configured to tilter a liquid, the filter device comprising:
a cylindrical filter element formed of liquid purifying material (50), the cylindrical filter element see Fig. 1, perforations 44 in tube 46 & activated carbon 50) (see column 2, line(s) 69-71 “The interior of tube 46 is arranged advantageously to contain a water purifying agent, which may for example be activated carbon in granulated form as at 50.”; see also column 2, lines 61-63 “purified water is separated by the membrane action and is transferred through holes 44 in tube 46”) including:
a seal at a first end (see Fig. 1, amended below) and
a central passage having a first end terminated at the seal (56 & 58), and
a second end communicating with a second open end (52) of the cylindrical filter element;
wherein the liquid purifying material is selected from the group consisting of activated carbon and non-woven fabric (46 & 50) (see column 2, line(s) 69-71 “The interior of tube 46 is arranged advantageously to contain a water purifying agent, which may for example be activated carbon in granulated form as at 50.”);
a plurality of wound film rolls (38) wound around the cylindrical filter element (see Fig. 8, 46), each of the wound film rolls including a membrane (102) and an internal guide cloth (96);
and
a plurality of meshes (100) each disposed between two adjacent ones of the would film rolls (102) (see also column 2, line(s) 54-55 “Module 38 is composed of a spiral wound membrane, backing sheet and screen sandwich”).
The “impure liquid” is fully capable of performing the functional limitation(s) “sequentially flow[ing] from the second open end of the cylindrical filter element and the central passage to be purified by the cylindrical filter element and the wound film rolls prior to leaving the wound film rolls in a direction perpendicular to a flow direction of the impure water in the passage” (see Fig. 8). It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”, “adapted to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II. See also MPEP § 2173.05(g).¶1: “in In re Schreiber, the claims were directed to a conical spout (the structure) that “allow[ed] several kernels of popped popcorn to pass through at the same time” (the function). In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). As noted by the court in Schreiber, “[a] patent applicant is free to recite features of an apparatus either structurally or functionally.” Id.”

    PNG
    media_image1.png
    680
    1318
    media_image1.png
    Greyscale

Bray is silent as to where the membrane is a nano-filtration membrane.
However, Tortosa teaches a “spiral wound membrane elements used in pressurized membrane filtration, including microfiltration, ultrafiltration, nanofiltration and reverse osmosis” (see ¶ [0002]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to substitute one known element, the member of Bray, for another, the nano-filtration membra as taught by Tortosa, to yield the predictable results of providing a spiral wound filtration nano-membrane. MPEP § 2143.I.B.
Further, it has been determined that it is prima facie obvious to a person having ordinary skill in the art before the effective filling date to substitute one known element for another, when the prior art teaches the equivalence of said two elements for the same purpose. Therefore, the selection of any known equivalents to membrane of Bray as taught by Tortosa would be obvious to a person having ordinary skill in the art. MPEP § 2144.06.II.
Response to Amendment
Applicant’s amendments to the claims have made the previous rejections and objections moot.
New rejections under 35 U.S.C. § 103 are presented as necessitated by the most recent amendment.
Response to Arguments
Applicant’s arguments, see page(s) 5-6, with respect to the rejection(s) of claim(s) 11 under 35 USC § 102 have been fully considered, but they are not persuasive.
Applicant argues that Bray does not teach a 90-degree purification path, (see pages 5-6); however, Bray clearly teaches where the water purification path in Bray is bent at 90-degrees from the inlet (see Fig. 8).
Applicant argues that Bray does not teach where the first end is sealed, (see page 6); however, Bray clearly teaches where the first end is sealed (see Fig. 1, annotated above). 
Applicant argues that claim 11 has not provision for an outer casing (see page 6); however, the singular elements recited by the claims are not required by Applicant’s claim language to be exclusive. The preamble word “comprising” is open-ended and thus does not require the exclusivity of the recited elements, but allows the reference or combination of references to contain other elements as well. Additionally, the word ”comprising” transitioning from the preamble to the body signals that the entire claim is presumptively open-ended. MPEP 2111.02. As such, the lack of an outer casing like Bray is not patentably distinct.
Applicant argues that Bray does not teach a nano-filtration membrane (see page 6); however, the combination for Bray and Tortosa clearly teaches where the substitution of a nano-filtration membrane for the REVERSE OSMOSIS membrane of Bray would have been obvious over at least the teachings of Tortosa.
Applicant argues that Bray does not teach wound film rolls (see page 6); however Bray clearly teaches where the membrane pack (38) comprises a plurality of wound film rolls (see Fig. 8).
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL OLIVERA whose telephone number is (571)270-0391. The examiner can normally be reached M, T, Th, F: 9:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGEL OLIVERA
Examiner
Art Unit 1773

/A.O./ Examiner, Art Unit 1773 

/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773